Van-Brunt, P. J. (dissenting):
On or about the 28th of February, 1889, the plaintiff in this action, a foreign corporation created under the laws of the State, of New Jersey, and having an office and place of business in the city of New-York, sued out an attachment against the property of one Clarence H. Tenner, in an action commenced by the plaintiff against said Tenner to recover $5,000 with interest. This attachment was delivered to the sheriff of the city and county of New York, and he levied upon certain property of said Venner. Afterwards, and on the-2d day of March, 1889, Venner appeared in the action and procured the execution of an undertaking by ■ the defendant, the American Surety Company, whereby the company, pursuant to the statute in such case made and provided, undertook that the defendant Tenner would, on demand, pay to the plaintiff the-amount of any judgment which might be recovered .in said action against him, not exceeding. $5,000, with, interest. This undertaking was accepted upon the part of the plaintiff, and the attachment was thereupon discharged by order of the court. Afterwards, and on or about the 21st of November, 1894, the plaintiff recovered a judgment against Tenner in the action in which the attachment was issued for the sum of $8,041.83,. damages and cogts. The judgment was duly docketed in the office of the clerk of 'the city and county of New York on the 21st of November, 1894. Thereupon a dispute arose between the plaintiff and the defendant, the surety company, as- to whether the company was liable' upon its undertaking for $5,000, with interest from March 2,-1889, the date of the execution of the undertaking,, or from the 21st of November, 1894, the date of the recovery of the judgment.
We think that, in view of the nature of the action ,and the claim under the attachment, which the undertaking was executed to release, it was the intention of the surety company to be bound for the $5,000, with interest from the time of the execution of the undertaking. • It is to .be observed that the attachment was issued *353for the sum of $5,000, with interest; that it was levied upon the property of the defendant, and that it was to discharge this -levy that the undertaking was executed. It was intended to secure the claim which was represented by this attachment, namely, $5,000 and interest, and, hence, the peculiar language of the undertaking, that the surety company undertakes that the defendant (Tenner) will, on demand, pay to the plaintiff the amount of any judgment which may be recovered in the action against the defendant, not exceeding .$5,000, with interest. This $5,000, with interest, is undoubtedly the amount referred to in the attachment. The words “with interest” have no connection with the word “judgment.” The surety company’s duty to pay sprang into existence the moment the judgment was entered and before any interest upon the judgment had accrued. The penalty in the undertaking was the amount claimed in the attachment, namely, $5,000 and interest.
While it is undoubtedly true that even if under the Code the. bond should be for the amount of the plaintiff’s demand with interest thereon from its date, the parties to the contract had the power to limit themselves to a smaller amount, yet, where the undertaking is manifestly given to comply with the requirements of the Code, such a limitation will not be imported into the contract unless its language requires it.
It may be true that the plaintiff might have claimed an undertaking in which the interest upon the $5,000 should run from a period anterior to the giving of the undertaking. But because it did not exact all that it was entitled to, is no reason for depriving it of what it has got.
We think from a consideration of the facts of the case, and of the language of the undertaking, that the interest is upon the $5,000, and that the plaintiff is entitled to recover the $5,000 with interest from the date of the execution of the undertaking.
Judgment should be ordered for the plaintiff, with costs.
Judgment ordered for plaintiff for the sum of $5,000, with inter-, est from November 21, 1894, to date of payment, less amount of defendant’s costs.